Citation Nr: 1515095	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation prior to May 23, 2014, and an evaluation in excess of 10 percent as of May 23, 2014 for right knee degenerative joint disease (DJD).  

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The March 2010 rating decision granted service connection for right knee DJD and assigned a noncompensable evaluation effective May 1, 2009.  The June 2010 rating decision granted service connection for lumbar disc disease and assigned a 10 percent evaluation effective May 1, 2009.  The Veteran appeals for higher initial evaluations.

In addition, the Board notes that six issues were addressed in the Statement of the Case issued in November 2012; however, in his VA Form 9, the Veteran limited his appeal to the issues identified above.  As such, the issues of entitlement to an increased evaluation for hypertension; entitlement to service connection for infectious mononucleosis with residual fatigue; entitlement to service connection for hemorrhoids; and entitlement to service connection for sleep apnea are not before the Board.

During the pendency of the appeal, the RO issued a July 2014 rating decision granting an increased evaluation of 10 percent for right knee DJD effective May 23, 2014.  The Veteran continues to appeal for a higher evaluation for right knee DJD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  As such, the issue on appeal has been recharacterized as reflected on the title page.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files reveal additional VA treatment records dated through November 2013 and a July 2014 VA examination, which have been considered by the RO in the July 2014 rating decision.

The issue of entitlement to an initial evaluation in excess of 10 percent for lumbar disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 23, 2014, the Veteran's right knee DJD has been manifested by subjective evidence of pain, swelling, stiffness, and tenderness; and objective evidence of flexion at no less than 130 degrees and extension of zero degrees without pain, and no instability or patellar or meniscus abnormality.  

2.  As of May 23, 2014, the Veteran's right knee DJD has been manifested by subjective evidence of pain; and objective evidence of flexion at no less than 125 degrees and extension of zero degrees without pain, and functional loss exhibited by less movement than normal and pain on movement, but no tenderness, instability, or subluxation.  


CONCLUSIONS OF LAW

1.  Prior to May 23, 2014, the criteria for a 10 percent evaluation for right knee DJD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  As of May 23, 2014, the criteria for an evaluation in excess of 10 percent for right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's right knee DJD has currently been evaluated as noncompensable effective May 1, 2009 and as 10 percent disabling effective May 23, 2014 under Diagnostic Code 5260 for limitation of flexion motion.  

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Normal range of motion of the knee is to zero degrees for extension and to 140 degrees for flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis. 38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).

The Veteran is seeking a higher evaluation for his right knee DJD.  He contends that the evaluation process, which relied on range of motion findings, did not accurately reflect his disability.  He said that he had daily pain and discomfort, he was limited in his ability to perform household chores, and he took Ibuprofen on a daily basis to manage the pain.  He reported having difficulty with exercising consistently without experiencing knee pain and swelling.  As a result, he said that he gained 30 pounds since he retired from active duty in 2009.  See September 2010 statement and January 2013 VA Form 9.  

In February 2010, the Veteran underwent a VA examination for his right knee DJD.  The Veteran reported symptoms of right knee pain, stiffness, swelling, and tenderness.  He said he experienced severe flare-ups two times a week lasting one to two days.  His flare-ups were precipitated by exercise.  He had no limitations on standing, was able to walk one to three miles, and used no assistive devices.  The Veteran had a right lateral meniscus surgical repair in November 2003.  Upon objective evaluation, the VA examiner found that the Veteran had a normal gait and tenderness was noted.  No crepitation, mass behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality was found.  Range of motion testing revealed right knee flexion at 130 degrees and extension at zero degrees with no objective evidence of pain.  There was no additional limitation in range of motion upon repetitive use testing.  The Veteran's right knee x-ray was negative.  The VA examiner diagnosed the Veteran with right knee DJD and found that his disability had no effects on his usual occupation as an air traffic controller and moderate effects on chores, exercise, sports, and recreation.  

A November 2013 VA treatment record reflects that the Veteran sought treatment for right knee swelling and pain which occurred after he had refereed ball games over the weekend.  He had been treating his knee with Ibuprofen without relief.  Upon objective evaluation, the VA treating physician found pre-patellar pain with an area of inflammation, but no pain was elicited on medial or lateral exertions.  An x-ray showed mild to moderate degenerative changes of the right knee similar to a prior study from January 2011.  

In July 2014, the Veteran underwent a VA examination for his right knee DJD.  The Veteran reported intermittent pain with severe flare-ups of pain once a week lasting one to two hours.  The Veteran did not use an assistive device for his right knee.  Upon objective evaluation, the VA examiner found no tenderness or pain to palpation and no evidence of recurrent patellar subluxation.  Muscle strength testing and joint instability testing results were normal.  Range of motion testing revealed right knee flexion at 125 degrees and extension at zero degrees with no objective evidence of pain.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found functional loss of the right knee exhibited by less movement than normal and pain on movement.  The VA examiner noted that the Veteran's right knee surgical scar was not painful, unstable, or had a total area greater than 39 square centimeters.  The VA examiner found that the Veteran's right knee DJD did not impact his ability to work.

Based on a careful review of all of the evidence, prior to May 23, 2014, the Veteran's right knee DJD warrants a 10 percent disability for painful motion under 38 C.F.R. § 4.59.  The Board finds that the Veteran's lay statements that he experienced pain and swelling when exercising and performing household chores are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Therefore, the Board concludes that the evidence is sufficient to support the assignment of a 10 percent evaluation for his right knee DJD prior to May 23, 2014.  

As of May 23, 2014, the evidence does not demonstrate that the Veteran's right knee DJD warranted an evaluation higher than 10 percent.  The Veteran had no occupational effects due to his right knee.  Moreover, his ability to perform usual daily activities was limited due to pain and swelling of his right knee, but that did not significantly impact him.  Indeed, the Veteran demonstrated that he was able to perform some strenuous activity, as shown in the November 2013 VA treatment record, which documents that he sought treatment for his right knee after refereeing a ball game.  An x-ray taken during his examination showed no change in his right knee condition from an x-ray taken almost three years earlier.  Therefore, the Board finds that as of May 23, 2014, the Veteran's right knee DJD is no more than 10 percent disabling.  

Throughout the appeal period, the evidence does not support the assignment of an evaluation higher than 10 percent, as there is no evidence that the Veteran's right knee DJD had a flexion limited to 30 degrees or an extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Furthermore, the evidence does not demonstrate that the Veteran's right knee DJD demonstrated ankylosis (Diagnostic 5256), recurrent subluxation or lateral instability (Diagnostic 5257), dislocated semilunar cartilage (Diagnostic Code 5258), or impairment of the tibia and fibula (Diagnostic Code 5262).  Diagnostic Codes 5259 and 5263 do not provide for an evaluation higher than 10 percent.  

Finally, the Veteran already has a compensable evaluation assigned for his right knee DJD throughout the appeal period, so assignment of a compensable evaluation under Diagnostic Code 5010 is not applicable.  

In sum, the Veteran's right knee DJD is no more than 10 percent disabling throughout the appeal period.  

The Board has considered whether the Veteran's right knee DJD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected right knee DJD is manifested by symptoms of pain and swelling which impacts his ability to exercise consistently and perform household chores. These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Prior to May 23, 2014, entitlement to a 10 percent evaluation, but no higher, for right knee DJD is granted.

As of May 23, 2014, entitlement to an evaluation in excess of 10 percent for right knee DJD is denied.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking a higher initial evaluation for his lumbar disc disease.  The Board finds that a new examination is warranted.  The Veteran's last VA examination for his lumbar disc disease was in February 2010.  Since his last VA examination, the Veteran has suggested that his lumbar disc disease has worsened as he has requested another examination.  See January 2013 VA Form 9.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's lumbar disc disease may have worsened since his last VA examination, a remand is required to determine the current severity of his lumbar disc disease.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his lumbar disc disease that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected lumbar disc disease.  This includes, but is not limited to, determining his range of motion and whether there is additional functional loss or other impairment due to flare-ups on account of pain, weakness, premature or excess fatigability, and incoordination.

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


